DETAILED ACTION
Remarks
The application was filed 24 May 2021.
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Attempted Examiner Interview
Examiner left a voice mail message with attorney of record Dane Baltich (Reg. No. 55,274) in an attempt to expedite allowance of this application. At the time of this writing, however, no response to this voice mail was ever received. 
Allowable Subject Matter
Claims 1, 9 and 17 are allowable over the prior art of record and would be allowable if the rejections set forth herein below were overcome.
The following is a statement of reasons for the indication of allowable subject matter:
	As to claim 1, Das discloses:
[a] computer-implemented method for cloning of a parent test case data entity into a local test case data entity in a[n] architecture, the computer-implemented method (e.g., Das, par. [0029]: when new test cases [test case data entities] come available at the host platform 120, the new test cases may be imported into [cloned, because test cases are software] the local copy of the framework 130 on the developer system from the host platform 120 [the test cases on the host platform being the parent test case data entities, the test cases imported into the local copy of the framework being local test case data entities]) comprising: 
providing access, using the one or more processors, to the cloned test case data entity, wherein the cloned test case data entity is configured to enable execution of one or more software testing operations using an automated testing workflow data object associated with the test case data entity (e.g., Das, Fig. 2 and associated text, par. [0024]: the test engine 143 may test the pattern using [accessing] the corresponding test case [cloned test case data entity because the test cases are in the local copy of the framework 130, see figure]; par. [0054]: the reusable test case may include test procedures [automated testing workflow data objects, workflow because they are procedures] to be implemented during testing; par. [0048]: the automatically testing may include executing the software artifact based on the test procedures [automated testing workflow data object]).
Salman further discloses:
a multi-tenant architecture (e.g., Salman, Fig. 1 and associated text).
And Mohankumar discloses:
one or more webpages associated with the test case data entity (see below)
test case page images in a page library, the set of test case page images and the test case page images that is associated with the web page (e.g., Mohankumar, par. [0017]: the application can be a website; par. [0025]: the capture of the first screen of the application; par. [0034]: screens are bound to create the test scenarios; par. [0043]: in the present example, the captured screens would be login page, home page, ticket add page and logout page).
However, the “…generating, using one or more processors, one or more hashed representations of one or more webpages associated with the parent test case data entity, wherein each hashed representation is associated with the webpage; for each webpage: determining, using the one or more processors and based at least in part on whether the hashed representation for the webpage exists in a set of local hashed representations of a set of local test case page images in a local page library, whether the local page library comprises a target local test case page image of the set of local test case page images that is associated with the webpage, and in response to determining that the local page library comprises the target local test case page image, generating, using the one or more processors, a cloned reference to the target local test case page image for the webpage; generating, using the one or more process, a cloned test case data entity based at least in part on each cloned reference for a webpage” features of claims 1, in combination with the other elements recited, are not taught by the prior art and would not have been obvious. Thus, claim 1 is allowable over the prior art of record. Claims 9 and 17 include substantially the same features and are allowable over the prior art of record for the same reasons.
The dependent claims are allowable over the prior art by virtue of their dependence from claims 1, 9 or 17.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 150 (Figure 1), 1202D (Fig. 19, see also par. [0192]).
The drawings are objected to because figures 4A-4F, 6, 7A-7C, 8, 10, 11A, 11B, 14, 20, 22, 23A, 23B, 24A and 24B are illegible. See M.P.E.P. § 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected for the following informalities:
The specification uses the trademark JAVASCRIPT, at par. [0136] without capitalizing each letter of the mark or otherwise indicating the description of the mark. See M.P.E.P. § 608.01(v).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, the claim refers to “the” test case data entity in lines 20-21 of the claim. However, the claim previous refers to a “parent”, a “local” and a “cloned” test case data entity. It is therefore unclear to which of these test case data entities lines 20-21 are referring. For the purposes of examination, “the test case data entity” in lines 20-21 will be interpreted as referring to -the cloned test case data entity-.
As to claims 2-8, they are dependent on claim 1 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
As to claim 9, the claim is indefinite for the same reasons as claim 1 and will be interpreted in the same manner.
As to claims 10-16, they are dependent on claim 8 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
As to claim 17, the claim is indefinite for the same reasons as claim 1 and will be interpreted in the same manner.
Further as to claim 17, the claim is directed to a computer program product comprising “at least one non-transitory computer-readable storage medium.” Thus, the plain language of the claim suggests that the medium does not include transitory propagating signals. However, paragraph [0058] of the specification discloses that “such non-transitory computer-readable storage median [sic] include all computer-readable media” and “all computer-readable media” would plainly include transitory propagating signals. The scope of the claim is accordingly unclear, i.e., it is unclear whether the claim includes transitory propagating signals or not. For the purposes of examination, the “at least one non-transitory computer-readable storage medium” will be not be construed as including transitory propagating signals.
As to claims 18-20, the claims are dependent on claim 17 but not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, in particular US 2022/0374334, US 2022/0374336, US 2022/0374338, US 2022/0374339 and US 2022/0374344. Those references are considered pertinent because they have the same inventor and assignee and disclose similar subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 11AM - 7:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196